Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng-Kang Hsu (Reg. No. 61007) on June 13, 2022.

The application has been amended as follows: 

1. (Currently Amended) A terminal assembly, comprising: 
a first terminal component comprising a first flat terminal, the first flat terminal comprising a cable connecting end part and a first contacting end part; a second terminal component disposed on one side of the first terminal component, the second terminal component comprising a second flat terminal including a second contacting end part and an electrical connecting end part, the first contacting end part contacting with the second contacting end part; an elastic member, two ends of which being respectively connected to the first terminal component and the second terminal component, the second terminal component being able to move toward or move away with respect to the first terminal component through the elastic member, the first contacting end part frictionally contacting with the second contacting end part, wherein the first terminal component further comprises a first insulator on which the first flat terminal is disposed; the cable connecting end part and the first contacting end part respectively protrude from the first insulator; the second terminal component further comprises a second insulator on which the second flat terminal is disposed; the electrical connecting end part protrudes from the second insulator; two ends of the elastic member are respectively connected to the first insulator and the second insulator.
2. (Cancelled)
3. (Currently Amended) The terminal assembly according to claim [2] 1, wherein one end of the second insulator close to the first terminal component comprises a connecting slot; the second contacting end part is disposed in the connecting slot.
5. (Currently Amended) The terminal assembly according to claim [2] 1, wherein the first flat terminal 16comprises a first twist part; two ends of the first twist part are respectively connected to the first contacting end part and the cable connecting end part; the first twist part is disposed in the first insulator; a surface of the first contacting end part is orthogonal to a surface of the cable connecting end part; the second flat terminal comprises a second twist part; two ends of the second twist part are respectively connected to the second contacting end part and the electrical connecting end part; the second twist part is disposed in the second insulator; a surface of the second contacting end part is orthogonal to a surface of the electrical connecting end part; the surface of the first contacting end part is parallel to the surface of the second contacting end part.
8. (Currently Amended) The terminal assembly according to claim [2] 1, wherein the elastic member is a hollow elastomer; the first contacting end part passes through the elastic member to be contacted with the second contacting end part.
12. (Currently Amended) The terminal assembly according to claim [2] 1 further comprising a housing accommodates the first terminal component, the second terminal component, and the elastic member.
21. (Currently Amended) An electrical connector, comprising: a housing comprising a terminal accommodating through hole; a terminal assembly, comprising: a first terminal component comprising a first flat terminal, the first flat terminal comprising a cable connecting end part and a first contacting end part; a second terminal component disposed on one side of the first terminal component, the second terminal component comprising a second flat terminal including a second contacting end part and an electrical connecting end part, the first contacting end part contacting with the second contacting end part; an elastic member, two ends of which being respectively connected 19to the first terminal component and the second terminal component, the second terminal component being able to move toward or move away with respect to the first terminal component through the elastic member, the first contacting end part frictionally contacting with the second contacting end part; wherein the terminal assembly is disposed in the terminal accommodating through hole, wherein the first terminal component further comprises a first insulator on which the first flat terminal is disposed; the cable connecting end part and the first contacting end part respectively protrude from the first insulator; the second terminal component further comprises a second insulator on which the second flat terminal is disposed; the electrical connecting end part protrudes from the second insulator; two ends of the elastic member are respectively connected to the first insulator and the second insulator.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Treibergs (CN 101501509 A)(English Translated) teaches “A terminal assembly, comprising: 
a first terminal component comprising a first flat terminal, the first flat terminal comprising a cable connecting end part and a first contacting end part; a second terminal component disposed on one side of the first terminal component, the second terminal component comprising a second flat terminal including a second contacting end part and an electrical connecting end part, the first contacting end part contacting with the second contacting end part; an elastic member, two ends of which being respectively connected to the first terminal component and the second terminal component, the second terminal component being able to move toward or move away with respect to the first terminal component through the elastic member, the first contacting end part frictionally contacting with the second contacting end part.”(First terminal component 12, firsts flat terminal 20/22, first contacting end part 28, second terminal component 14, electrical connecting end part 44, and elastic member 16)
Treibergs (CN 101501509 A)(English Translated) does not teach “wherein the first terminal component further comprises a first insulator on which the first flat terminal is disposed; the cable connecting end part and the first contacting end part respectively protrude from the first insulator; the second terminal component further comprises a second insulator on which the second flat terminal is disposed; the electrical connecting end part protrudes from the second insulator; two ends of the elastic member are respectively connected to the first insulator and the second insulator.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 3-20 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 21 Treibergs (CN 101501509 A)(English Translated) teaches “An electrical connector, comprising: a housing comprising a terminal accommodating through hole; a terminal assembly, comprising: a first terminal component comprising a first flat terminal, the first flat terminal comprising a cable connecting end part and a first contacting end part; a second terminal component disposed on one side of the first terminal component, the second terminal component comprising a second flat terminal including a second contacting end part and an electrical connecting end part, the first contacting end part contacting with the second contacting end part; an elastic member, two ends of which being respectively connected 19to the first terminal component and the second terminal component, the second terminal component being able to move toward or move away with respect to the first terminal component through the elastic member, the first contacting end part frictionally contacting with the second contacting end part; wherein the terminal assembly is disposed in the terminal accommodating through hole.” (First terminal component 12, firsts flat terminal 20/22, first contacting end part 28, second terminal component 14, electrical connecting end part 44, and elastic member 16)
Treibergs (CN 101501509 A)(English Translated) does not teach “wherein the first terminal component further comprises a first insulator on which the first flat terminal is disposed; the cable connecting end part and the first contacting end part respectively protrude from the first insulator; the second terminal component further comprises a second insulator on which the second flat terminal is disposed; the electrical connecting end part protrudes from the second insulator; two ends of the elastic member are respectively connected to the first insulator and the second insulator.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 21, these limitations, in combination with remaining limitations of the amended claim 21, are neither taught nor suggested by the prior art of record, therefore the amended claim 21 is allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831